United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                               December 14, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                             Charles R. Fulbruge III
                                                                                                     Clerk


                                            No. 05-50556
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus


WILBUR ALEXANDER RUIZ, also known as Wilbur Ruiz

                                                                                         Defendant-
                                                           Appellant.

                      ----------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Western District of Texas
                                    USDC No. 3:04-CR-2766-ALL
                       ---------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Wilbur Alexander Ruiz appeals his conviction and sentence for illegal reentry following

deportation in violation of 8 U.S.C. § 1326. Ruiz argues that the district court mistakenly believed

that it did not have the authority to sentence him outside the recommended guidelines range if a

downward departure would not have been allowed under the previous mandatory guidelines system.

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       This assertion is belied by the record. The Government advised the district court of the

advisory nature of the Guidelines; the district court indicated that in assessing the sentence, it

considered the circumstances of the case and the particular circumstances of Ruiz; and the district

court stated in its Statement of Reasons that it considered the Guidelines advisory and that it found

no reason “to depart from the sentence called for by application of the [G]uidelines.”

       Ruiz further argues that, even if the district court understood its authority to sentence him

outside the guidelines range, the sentence imposed was unreasonable because it failed to reflect the

required factors under 18 U.S.C. § 3553(a). He does not challenge the district court’s calculation

of his guidelines sentencing range.

       Under the discretionary sentencing scheme established by United States v. Booker, 543 U.S.

220 (2005), district courts retain the duty to consider the Sentencing Guidelines along with the

sentencing factors set forth in § 3553(a). United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).        Ruiz’s sentence is within the guidelines range and is

presumptively reasonable. See United States v. Alonzo, 435 F.3d 551, 553-55 (5th Cir. 2006). We

infer in our reasonableness review that the district court considered the § 3553(a) factors in imposing

sentence. See United States v. Smith, 440 F.3d 704, 706-07 (5th Cir. 2006); Alonzo, 435 F.3d at 554.

       Ruiz argues that the “felony” and “aggravated felony” provisions of 8 U.S.C. § 1326(b)(1)

and (b)(2) are unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466 (2000). His

constitutional challenge is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998). Although Ruiz contends that Almendarez-Torres was incorrectly decided and that the

Supreme Court might overrule Almendarez-Torres in light of Apprendi, we have repeatedly rejected

such arguments on the basis that Almendarez-Torres remains binding. See United States v. Garza-


                                                 -2-
Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005). Ruiz properly concedes

that his argument is foreclosed in light of Almendarez-Torres and circuit precedent, but he raises it

here to preserve it for further review.

       Finally, Ruiz has filed an unopposed motion to correct the record because he asserts that the

transcript of the sentencing hearing contains a typographical error indicating that he was sentenced

to 66 months of imprisonment instead of 60 months of imprisonment. See FED. R. APP. P. 10. A

term of 60 months imprisonment is reflected in the minutes of the sentencing hearing and the written

judgment. Ruiz’s motion is denied; however, the case is remanded to the district court so that it can,

if appropriate, order correction of the transcript. See FED. R. CRIM. P. 36. Alternatively, if the oral

pronouncement of sentencing is correctly transcribed, the district court should conform the written

judgment to the oral pronouncement. See id.; United States v. English, 400 F.3d 273, 276 (5th Cir.

2005). Notably, a sentence of 60 or 66 months would be within the guidelines range and thus, either

sentence would, for the reasons discussed above, be reasonable.

       AFFIRMED; MOTION DENIED; LIMITED REMAND FOR DISTRICT COURT TO

ORDER CORRECTION OF SENTENCING TRANSCRIPT OR TO CONFORM WRITTEN

JUDGMENT TO ORAL PRONOUNCEMENT OF SENTENCING.




                                                 -3-